         Case 1:20-mj-00034-GMH Document 1-1 Filed 02/24/20 Page 1 of 1



                                    STATEMENT OF FACTS

        On Saturday, February 22, 2020, at approximately 4:23 p.m., officers of the Metropolitan
Police Department (MPD) Sixth District Crime Suppression Team (CST) were on patrol in
Washington, D.C. when they received a License Plate Reader (LPR) alert for a red Ford Mustang
with DC tags FC0204. The vehicle was flagged for a wanted individual.

        Officers observed the red Mustang parked on the 100 block of 56th Place Southeast in
Washington, D.C. The vehicle was occupied by two females. A male later identified as William
McKinney (Defendant McKinney) was standing next to the red Mustang with the passenger door
open. As the officers got out of their vehicle to approach the red Mustang, Defendant McKinney
took unprovoked flight. Officer Viteretti pursued Defendant McKinney on foot. Defendant
McKinney ran into a yard across the street from where the red Mustang and the police vehicle were
parked. Officer Viteretti observed Defendant McKinney toss a black firearm with his right hand.
Defendant McKinney was secured by officers in close proximity to the firearm that he was observed
discarding. Defendant McKinney was placed under arrest.

        The firearm was determined to be a Glock Model 27, .40 caliber handgun with a serial
number of CXG984. It was loaded with one (1) round in the chamber. When the firearm hit the
ground after the defendant tossed it, the magazine was ejected from the well of the weapon and was
recovered separately. The magazine was recovered next to the firearm and was loaded with twenty
(20) rounds in a twenty-two (22) round capacity magazine. Next to the ejected magazine was one (1)
additional live .40 caliber round of ammunition. A total of twenty-two (22) rounds were recovered
between the firearm, the magazine and the ground next to the magazine. There are no firearm or
ammunition manufacturers in the District of Columbia.

        Officer Roccato was present for the recovery of the weapon and the arrest of Defendant
McKinney. The defendant was not the wanted individual who was the subject of the LPR hit, nor
were either of the two females in the vehicle.

         A criminal history check of Defendant McKinney through the National Crime Information
Center confirmed that the defendant has a prior felony conviction in the Superior Court for the
District of Columbia, Criminal Case No. 2013 CF2 2465, for Attempt Possession with Intent to
Distribute. This crime is punishable by more than one year of incarceration in the District of
Columbia and the defendant was sentenced to twelve (12) months for this conviction.


                                              _____________________________________
                                              OFFICER CHRISTINA ROCCATO
                                              METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE 24th DAY OF FEBRUARY, 2020.


                                                      _______________________________
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
